COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-204-CR

                                        
 

MARCY ANN LAWSON       	          					APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM COUNTY CRIMINAL 
COURT NO. 2 OF TARRANT COUNTY



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

Appellant Marcy Ann Lawson filed a notice of appeal from her conviction for driving while intoxicated on June 26, 2006.   On December 11, 2006, after Appellant failed to file a brief, we abated the appeal and remanded the case to the trial court to determine, among other things, whether Appellant wished to continue the appeal.  On December 18, 2006, her appointed counsel filed a motion to dismiss the appeal, but the motion was not signed by Appellant as required by Rule 42.2(a).  
See
 
Tex. R. App. P.
 42.2(a).

The trial court held a hearing on our abatement order on December 22, 2006.  The court coordinator mailed notice of the hearing to Appellant’s last known address, but Appellant failed to appear or otherwise contact the trial court.  Appointed counsel stated that when she last had contact with Appellant, Appellant said she wanted to drop the appeal and planned to move out of state.  The trial court made appropriate findings of fact, including the fact that Appellant apparently did not wish to pursue the appeal, and mailed a copy of its findings to Appellant at her last known address.  On January 31, appointed counsel reported to the trial court that she had attempted to contact Appellant at Appellant’s last known phone numbers, to no avail. 

Based upon the trial court’s findings of fact and the supplemental records filed in this court, we conclude that good cause exists to suspend the operation of Rule 42.2(a) in this case.  
See
 
Tex. R. App. P.
 2.  Accordingly, we dismiss the appeal.

PER CURIAM



PANEL D:	
GARDNER, WALKER, and MCCOY
, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: February 15, 2007							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.